Case 2:19-cv-00899-SPC-MRM Document 1 Filed 12/20/19 Page 1 of 18 PageID 1




                  IN THE UNITED STATES DISTRICT COURT
                  FOR THE MIDDLE DISTRICT OF FLORIDA
                          FORT MYERS DIVISION

   RICHARD WATTERS,

             PLAINTIFF,

   v.
                                                   CASE NO.
   LOWE'S HOME CENTERS, LLC,
   Foreign Limited Liability Company,

             DEFENDANT.
   __________________________________/

                   COMPLAINT AND DEMAND FOR JURY TRIAL

         PLAINTIFF, RICHARD WATTERS, (“WATTERS” or “Plaintiff”), sues

  DEFENDANT, LOWE’S HOME CENTERS, LLC, (“LOWE’S” or “Defendant”) and

  alleges:

                                  NATURE OF CLAIMS

         1.      This is an action under the Family Medical Leave Act of 1993, 29 U.S.C. §

  2601, et seq., (FMLA); the Age Discrimination in Employment Act of 1967, as amended,

  29 U.S.C. 621 et seq., 29 U.S.C, 215 et seq., (ADEA); and the Florida Civil Rights Act,

  Chapter 760, Florida Statutes (FCRA). The action includes claims for (1) Interference in

  violation of the FMLA, (2) Retaliation in violation of the FMLA, (3) Age Discrimination

  in violation of the ADEA, (4) Age Discrimination in violation of the FCRA, (5) Retaliation

  in violation of the ADEA, and (6) Retaliation in violation of the FCRA.
Case 2:19-cv-00899-SPC-MRM Document 1 Filed 12/20/19 Page 2 of 18 PageID 2




                                 JURISDICTION AND VENUE

          2.       This Court has jurisdiction under 28 U.S.C. § 1331 and 28 U.S.C. § 1337.

          3.       This Court has supplemental jurisdiction under 28 U.S.C. § 1367 over

  WATTERS’s State law claims because they are so related to claims in the action within

  such original jurisdiction that they form part of the same case or controversy. Moreover,

  WATTERS’s State law claims do not raise a novel or complex issue of State law nor do

  they substantially predominate over the ADEA and FMLA claims.

          4.       WATTERS is a resident and citizen of Lee County, Florida.

          5.       LOWE’S is a Foreign Limited Liability Company incorporated and

  maintaining its principal place of business in North Carolina.

          6.       LOWE’S operates, conducts, engages in, or carries on a business or

  business venture in Florida.

          7.       LOWE’S engages in substantial and not isolated activity within Florida.

          8.       At all times material hereto, LOWE'S owned, operated, and/or managed the

  LOWE'S store located at 10070 Estero Town Commons Place, Estero, FL 33928 (“Estero

  location”).

          9.       WATTERS was employed by LOWE’S in Lee County. All unlawful

  employment practices alleged to have occurred herein took place in Lee County which is

  within the Middle District of Florida.

          10.      Venue is proper in the Middle District of Florida, Fort Myers Division

  because a substantial part of the events or omissions giving rise to the claim occurred in

  the judicial district.




                                               2
Case 2:19-cv-00899-SPC-MRM Document 1 Filed 12/20/19 Page 3 of 18 PageID 3




                             COVERAGE AND ELIGIBILITY

         11.     LOWE'S is a $22 billion retailer selling home improvement products and

  equipment in more than 800 stores nationwide. LOWE'S is the world's second largest home

  improvement retailer and the fourteenth (14th) largest retailer in the United States.

         12.     LOWE'S is authorized to do business in the State of Florida.

         13.     At all times material, LOWE’S employs 50 or more employees for each

  working day during each of 20 or more calendar workweeks. LOWE’S was an employer

  as defined by the FMLA, 29 U.S.C. §2611(4), and its interpretive regulations, 29 C.F.R.

  §825.102, §825.104(a) and §825.104(c)(2).

         14.     At all times material, WATTERS was employed by LOWE’S for at least 12

  months and for at least 1,250 hours of service with LOWE’S during the previous 12-month

  period. WATTERS is an “Eligible Employee” as defined by the FMLA, 29 U.S.C.

  §2611(2) and its interpretive regulations, 29 C.F.R. §825.102 and §825.110.

         15.     At all times material hereto, LOWE'S had 20 or more employees who

  worked for the company in the current or preceding calendar year, and any agent of such a

  person. LOWE'S is an employer within the meaning of the ADEA and the FCRA.

                               CONDITIONS PRECEDENT

         16.     WATTERS filed a timely Charge of Discrimination with the Florida

  Commission on Human Relations and the EEOC that was received on February 4, 2019.

         17.     WATTERS received a Notice of Right to Sue from the EEOC on December

  12, 2019. This action is timely filed thereafter.

         18.     All other conditions precedent have occurred or been performed.




                                                3
Case 2:19-cv-00899-SPC-MRM Document 1 Filed 12/20/19 Page 4 of 18 PageID 4




                                  STATEMENT OF FACTS

         19.      WATTERS is a sixty-year-old male and was well over the age of forty at

  the time of his employment and termination from LOWE’S.

         20.      WATTERS began working for LOWE’S in January of 2009 as an Assistant

  Manager.

         21.      WATTERS was later promoted and Managed Sales Specialists, Project

  Specialists Exterior, Project Specialists Interior, and Commercial Specialists.

         22.      WATTERS performed his assigned duties in a professional manner and was

  very well qualified for his position.

         23.      WATTERS consistently met and exceeded performance goals.

         24.      WATTERS was recognized for strong performance often and received

  several pay raises throughout his employment at LOWE’S.

         25.      In 2017, LOWE’S transferred Anthony Lennox, an individual in his thirties,

  to the Estero, Florida store where WATTERS worked. Mr. Lennox became Store Manager.

         26.      Mr. Lennox quickly developed a reputation in the store for mistreating his

  subordinates.

         27.      On May 22, 2018, Mr. Lennox surprised WATTERS with a Performance

  Improvement Plan (PIP) despite WATTERS’s strong performance.

         28.      WATTERS protested the PIP and its contents, and Mr. Lennox even

  conceded to WATTERS that his performance was very good.




                                               4
Case 2:19-cv-00899-SPC-MRM Document 1 Filed 12/20/19 Page 5 of 18 PageID 5




         29.    WATTERS had been keeping detailed records of his exemplary

  performance and made these records available to Mr. Lennox.

         30.    After the Plan was presented to WATTERS, Mr. Lennox continued to target

  and demean WATTERS notwithstanding his strong performance.

         31.    WATTERS’s PIP was a sham, and WATTERS complained repeatedly to

  Human Resources about being targeted because of his age.

         32.    WATTERS’s also continuously objected to Human Resources regarding the

  unlawful treatment he was receiving.

         33.    WATTERS’s complaints and objections were acts of opposition to unlawful

  age discrimination.

         34.    Due to the high stress environment created by Mr. Lenox, WATTERS was

  diagnosed with Severe Hypertension on July 9, 2018, prescribed medicine, and ordered to

  rest at home for the next few weeks.

         35.    The next day, on July 10, 2018, WATTERS filed for protected time off

  under the Family Medical Leave Act (FMLA). More advanced notice was not practicable.

         36.    WATTERS submitted his FMLA request and subsequent requests to Reed

  Group, Ltd., an absence management services that coordinates FMLA requests on behalf

  of LOWE’S.

         37.    LOWE’S was provided with enough information to know that the leave may

  be covered by the FMLA.




                                            5
Case 2:19-cv-00899-SPC-MRM Document 1 Filed 12/20/19 Page 6 of 18 PageID 6




         38.      WATTERS was informed that he met the eligibility requirements for

  protected time off under the FMLA and was granted leave until for the remainder of the

  month until July 31, 2018.

         39.      During a follow-up appointment with WATTERS’s physician, WATTERS

  was ordered not to return to work until he could see a Cardiologist on August 9, 2019.

         40.      WATTERS requested an extension of his FMLA time off until August 12,

  2018, to provide WATTERS time to see his physician after his appointment with the

  Cardiologist.

         41.      WATTERS’s extension request was approved.

         42.      Based on the Cardiologist’s findings, WATTERS’s physician approved

  WATTERS’s return to work intermittently with no more than forty hours worked over four

  days each week.

         43.      WATTERS filed for Intermittent FMLA leave with a reduced schedule for

  the dates of August 13, 2018, through October 5, 2018.

         44.      On August 13, 2018, WATTERS returned to work and was graciously

  welcomed by every employee he encountered, except Mr. Lennox.

         45.      Instead, Mr. Lennox scolded WATTERS for not informing him of his need

  for FMLA time off, to which WATTERS responded that he was assured by Reed Group,

  Ltd., that there was no need to contact Mr. Lennox directly regarding his FMLA time off

  because Reed Group, Ltd. would immediately inform Human Resources of his request.

         46.      Moreover, Mr. Lennox informed WATTERS that he would now share his

  job functions with David Franqui, an individual in his mid-thirties.




                                               6
Case 2:19-cv-00899-SPC-MRM Document 1 Filed 12/20/19 Page 7 of 18 PageID 7




             47.   That same day, while reading through emails, WATTERS came across an

  email with the subject line “new line-up” and announced to all store management that

  WATTERS’s position was being filled by Mr. Franqui. This email sent on July 27, 2018,

  while WATTERS was still on protected leave under the FMLA.

             48.   WATTERS continued to work a reduced schedule as ordered by his

  physician.

             49.   WATTERS even met with Human Resources at times to ensure the reduced

  schedule would not be a problem and that he would be compensated accordingly.

             50.   On September 6, 2018, WATTERS was abruptly terminated by Mr.

  Lennox. Mr. Lennox told WATTERS that he was being terminated for not holding

  Associates accountable.

             51.   This was false, as WATTERS had been holding Associates accountable and

  had provided Human Resources and Mr. Lennox documentation in support thereof.

             52.   Mr. Lennox knew that WATTERS had an excellent reputation throughout

  the store and was well respected as an effective leader.

             53.   Later that day, Mr. Lennox sent out an email to the management team

  stating:

                   Team, Rick WATTERS is no longer with the company effective
                   immediately. With discussion on the floor, please keep positive and
                   shoot down any rumors. The [Assistant Store Manager] team will
                   assist on any customers or situations he was currently working on.
                   Any questions, please see Charlie [, the Human Resources Manager]
                   or myself.




                                                7
Case 2:19-cv-00899-SPC-MRM Document 1 Filed 12/20/19 Page 8 of 18 PageID 8




          54.       The following day, Mr. Lennox sent an email to all store employees that

  read in part:

                    Team, I wanted to let you know that Rick WATTERS, [Assistant
                    Store Manager] Sales has made the decision that he will leave
                    LOWE’S. His last day was yesterday, September 6th. We thank Rick
                    for his many contributions to the company and wish him well in the
                    future.

                    David Franqui will be taking over as your new [Assistant Store
                    Manager] Sales.

          55.       This email sent to all store employees was false, as WATTERS did not

  make a decision to leave. He was terminated.

          56.       Moreover, WATTERS was replaced by an employee who was significantly

  younger than he was and had far less experience.

          57.       A week after he was terminated, WATTERS received a letter stating that

  his request for Intermittent FMLA time was denied. The reason provided was “Insufficient

  Certification.”

          58.       In response to WATTERS’s request for Intermittent FMLA leave,

  WATTERS was not notified that any additional certification or recertification was

  required.

          59.       Moreover, at no time was WATTERS given written notice stating that any

  additional information was necessary to make the certification complete and sufficient.

          60.       WATTERS was never provided notice that any certification previously

  provided was vague, unclear, or nonresponsive.




                                                8
Case 2:19-cv-00899-SPC-MRM Document 1 Filed 12/20/19 Page 9 of 18 PageID 9




         61.     WATTERS was never instructed to provide additional certification or

  recertification within fifteen days.

                      COUNT I – FAMILY MEDICAL LEAVE ACT

                (Interference with WATTERS’s Exercise of FMLA Rights)

         62.     WATTERS realleges and incorporates allegations 1-61.

         63.     WATTERS qualified for FMLA for his own serious health condition.

         64.     LOWE’S interfered with, restrained, or denied the exercise of or the

  attempted exercise of WATTERS’s FMLA rights under 29 U.S.C. § 2615(a)(1) in one or

  more of the following ways:

                 a. By failing to give WATTERS notice of eligibility and his rights under

                     the FMLA;

                 b. By failing to recognize WATTERS’s FMLA leave and by failing to

                     designate such leave as protected leave under the FMLA;

                 c. By denying and/or failing to approve continuation of FMLA leave when

                     it was available;

                 d. By failing to restore WATTERS to his position at the expiration of his

                     FMLA protected leave;

                 e. By terminating WATTERS for using FMLA protected leave.

         65.     WATTERS has suffered damages as a result of the LOWE’S interference.

         66.     WATTERS has suffered damages as a result of the interference, is still

  suffering damages, and will continue to suffer damages in the future.




                                              9
Case 2:19-cv-00899-SPC-MRM Document 1 Filed 12/20/19 Page 10 of 18 PageID 10




          67.       The degree of hostility and animosity between the parties, the displacement

   of an innocent employee, the probability of reinstatement arousing hostility in the

   workplace, and the effect of the dismissal, and the litigation process on WATTERS's

   feeling of self-worth and ability to return to work for the Defendants make reinstatement

   impracticable and inappropriate. Therefore, WATTERS is entitled to front pay through the

   date of his retirement as an alternative form of equitable relief.

          68.       LOWE’S interference was willful; furthermore, LOWE’S assertions to

   WATTERS regarding his FMLA rights or lack thereof were objectively unreasonable

   under 29 U.S.C. § 2617(a)(1)(A)(iii), which authorizes liquidated damages under such

   circumstances.

                       COUNT II – FAMILY MEDICAL LEAVE ACT

                             (Retaliation in Violation of the FMLA)

          69.       WATTERS realleges and incorporates allegations 1-61.

          70.       WATTERS availed himself of a protected right under the FMLA when he

   requested leave for his own serious health condition.

          71.       WATTERS engaged in statutorily protected activity when he took FMLA

   medical leave for his own serious health condition.

          72.       WATTERS suffered an adverse employment action when LOWE’S

   terminated WATTERS’s employment on September 6, 2018.

          73.       WATTERS’s termination was causally connected to his availment of a right

   under the FMLA.




                                                 10
Case 2:19-cv-00899-SPC-MRM Document 1 Filed 12/20/19 Page 11 of 18 PageID 11




          74.     WATTERS has suffered damages as a result of the retaliation, is still

   suffering damages, and will continue to suffer damages in the future.

          75.     The degree of hostility and animosity between the parties, the displacement

   of an innocent employee, the probability of reinstatement arousing hostility in the

   workplace, and the effect of the dismissal, and the litigation process on WATTERS's

   feeling of self-worth and ability to return to work for the Defendants make reinstatement

   impracticable and inappropriate. Therefore, WATTERS is entitled to front pay through the

   date of his retirement as an alternative form of equitable relief.

          76.     LOWE’S retaliation was willful; furthermore, LOWE’S decision to

   terminate WATTERS due to his availment of a right under the FMLA was objectively

   unreasonable per 29 U.S.C. § 2617(a)(1)(A)(iii), which authorizes liquidated damages

   under such circumstances.

            COUNT III – AGE DISCRIMINATION IN EMPLOYMENT ACT

                        (Age Discrimination in Violation of the ADEA)

          77.     WATTERS realleges and incorporates allegations 1-61.

          78.     WATTERS was an employee and LOWE’S was his employer covered by

   and within the meaning of the ADEA.

          79.     WATTERS is a member of the protected age class (over the age of forty)

   under the ADEA.

          80.     WATTERS was well qualified for the positions he held with LOWE’S.

          81.     Despite his qualifications, WATTERS suffered an adverse employment

   action in the form of termination.




                                                 11
Case 2:19-cv-00899-SPC-MRM Document 1 Filed 12/20/19 Page 12 of 18 PageID 12




           82.      A significantly younger person under the age of forty and less qualified

   replaced WATTERS.

           83.      LOWE’S discriminated against WATTERS in the terms and conditions of

   his employment on the basis of age, in violation of the ADEA.

           84.      LOWE’S engaged in unlawful employment practices in violation of the

   ADEA, 29 U.S.C. § 623, by terminating WATTERS because of his age.

           85.      LOWE’S either knew that its conduct violated the ADEA or it showed

   reckless disregard for whether its conduct violated the ADEA.

           86.      A causal connection exists between WATTERS age and his termination.

           87.      WATTERS has suffered damages as a result of the discrimination including

   lost wages, salary, employment benefits, and other compensation and is therefore entitled

   to recover actual monetary losses, interest at the prevailing rate, and attorney’s fees.

           88.      WATTERS is still suffering damages and will continue to suffer damages

   in the future.

           89.      The degree of hostility and animosity between the parties, the displacement

   of an innocent employee, the probability of reinstatement arousing hostility in the

   workplace, and the effect of the dismissal and the litigation process on WATTERS's feeling

   of self-worth and ability to return to work for the Defendants make reinstatement

   impracticable and inappropriate. Therefore, WATTERS is entitled to front pay through the

   date of his retirement as an alternative form of equitable relief.




                                                 12
Case 2:19-cv-00899-SPC-MRM Document 1 Filed 12/20/19 Page 13 of 18 PageID 13




          90.     LOWE’S violations of the ADEA were willful therefore WATTERS is

   entitled to liquidated damages under 29 U.S.C. § 626(b) (incorporating and modifying as

   to the ADEA, 29 U.S.C.A. § 216 of the Fair Labor Standards Act).

                       COUNT IV – FLORIDA CIVIL RIGHTS ACT

             (Age Discrimination in Violation of Chapter 760, Florida Statutes)

          91.     WATTERS realleges and incorporates allegations 1-61.

          92.     WATTERS was an employee and LOWE’S was his employer covered by

   and within the meaning of the FCRA.

          93.     WATTERS is a member of the protected age class (over the age of forty)

   under the FCRA.

          94.     WATTERS was well qualified for the positions he held with LOWE’S.

          95.     Despite his qualifications, WATTERS suffered an adverse employment

   action in the form of termination.

          96.     A significantly younger person who was under the age of forty and less

   qualified replaced WATTERS.

          97.     The above acts by LOWE’S constitute unlawful discrimination based on

   Plaintiff’s age in violation of the Florida Civil Rights Act, Chapter 760, Florida Statutes.

          98.     As a direct, natural, proximate, and foreseeable result of LOWE’S

   discriminatory employment practices, WATTERS has suffered damages including, but not

   limited to, lost wages, front pay, interest on pay, bonuses, other benefits, emotional pain

   and suffering, mental anguish, loss of enjoyment of life, and other non-pecuniary losses.




                                                13
Case 2:19-cv-00899-SPC-MRM Document 1 Filed 12/20/19 Page 14 of 18 PageID 14




           99.      WATTERS is still suffering damages and will continue to suffer damages

   in the future.

             COUNT V – AGE DISCRIMINATION IN EMPLOYMENT ACT

                             (Retaliation in Violation of the ADEA)

           100.     WATTERS realleges and incorporates allegations 1-61.

           101.     Following WATTERS’s repeated objections to age discrimination,

   LOWE’S retaliated by terminating WATTERS employment.

           102.     WATTERS’s objection to age discrimination constituted a protected

   activity because such requests were in furtherance of rights secured to him by law.

           103.     Said protected activity was the proximate cause of LOWE’S adverse

   employment actions against WATTERS including termination.

           104.     Instead of ceasing its disparate treatment based upon age, LOWE’S

   retaliated against WATTERS via changed working conditions, discipline, and termination.

           105.     The acts of LOWE’S set forth above constitute retaliation in violation of the

   ADEA.

           106.     WATTERS has suffered damages as a result of the retaliation including lost

   wages, salary, employment benefits, and other compensation and is therefore entitled to

   recover actual monetary losses, interest at the prevailing rate, and attorney’s fees.

           107.     WATTERS is still suffering damages and will continue to suffer damages

   in the future.

           108.     The degree of hostility and animosity between the parties, the displacement

   of an innocent employee, the probability of reinstatement arousing hostility in the




                                                 14
Case 2:19-cv-00899-SPC-MRM Document 1 Filed 12/20/19 Page 15 of 18 PageID 15




   workplace, and the effect of the dismissal and the litigation process on WATTERS's feeling

   of self-worth and ability to return to work for the Defendants make reinstatement

   impracticable and inappropriate. Therefore, WATTERS is entitled to front pay through the

   date of his retirement as an alternative form of equitable relief.

           109.   LOWE’S violations of the ADEA were willful therefore WATTERS is

   entitled to liquidated damages under 29 U.S.C. § 626(b) (incorporating and modifying as

   to the ADEA, 29 U.S.C.A. § 216 of the Fair Labor Standards Act).

                       COUNT VI – FLORIDA CIVIL RIGHTS ACT

                      (Retaliation Under Chapter 760, Florida Statutes)

           110.   WATTERS realleges and incorporates allegations 1-61.

           111.   WATTERS was an employee and LOWE’S was his employer covered by

   and within the meaning of the FCRA.

           112.   WATTERS is a member of the protected age class (over the age of forty)

   under the FCRA.

           113.   WATTERS was well qualified for the positions he held with LOWE’S.

           114.   WATTERS engaged in statutorily protected activity by voicing opposition

   and objecting to LOWE’S unlawful employment practices.

           115.   WATTERS suffered an adverse employment action.

           116.   The adverse employment action was causally related to the protected

   activity.




                                                 15
Case 2:19-cv-00899-SPC-MRM Document 1 Filed 12/20/19 Page 16 of 18 PageID 16




           117.     WATTERS was discharged from his employment by LOWE’S in

   retaliation for his complaints regarding unlawful employment practices and in retaliation

   for objecting to the unlawful employment practices.

           118.     As a direct, natural, proximate, and foreseeable result of LOWE’S

   retaliatory employment practices, WATTERS has suffered damages including, but not

   limited to, lost wages, front pay, interest on pay, bonuses, other benefits, emotional pain

   and suffering, mental anguish, loss of enjoyment of life, and other non-pecuniary losses.

           119.     WATTERS is still suffering damages and will continue to suffer damages

   in the future.

                                 DEMAND FOR JURY TRIAL

           Plaintiff demands a trial by jury on all triable issues.




                                                 16
Case 2:19-cv-00899-SPC-MRM Document 1 Filed 12/20/19 Page 17 of 18 PageID 17




                                    PRAYER FOR RELIEF

   WHEREFORE, WATTERS respectfully requests the following relief under each count,

   unless otherwise specified:

          a. Injunctive relief under the applicable counts set forth above, mandating

              Defendant’s obedience to the laws enumerated above and enjoining Defendant

              from future violations of the laws enumerated above and providing other

              equitable relief to Plaintiff;

          b. Back pay wages, salary, employment benefits, and all other compensation to

              which he is entitled (hereafter “back pay”);

          c. Front Pay as permitted by law;

          d. Interest as permitted by law;

          e. As to Counts I, II, III, and V under the FMLA and ADEA, liquidated

              damages in an amount equal to the sum of back pay and interest on back pay;

          f. As to Counts IV and VI under the FCRA, compensatory damages for lost

              benefits, mental anguish, and other such relief in an amount to be determined

              at trial;

          g. As to Counts IV and VI under the FCRA, punitive damages in an amount to

              be determined at trial;

          h. Attorney’s fees and costs, including expert witness fees as allowed by law;

          i. All other legal and/or equitable relief to which she is entitled as a matter of law

              and/or equity;

          j. Grant other further relief as being just and proper under the circumstances.




                                               17
Case 2:19-cv-00899-SPC-MRM Document 1 Filed 12/20/19 Page 18 of 18 PageID 18




                                           Respectfully submitted,

                                           LINDSAY & ALLEN, PLLC
                                           /s/ Victor R. Bermudez
                                           Todd B. Allen, Esq.
                                           Florida Bar No. 83990
                                           Kelsey L. Hazzard, Esq.
                                           Florida Bar No. 99795
                                           Victor R. Bermudez, Esq.
                                           Florida Bar No. 1010344
                                           Trial Counsel for Plaintiff
                                           13180 Livingston Road, Suite 206
                                           Naples, FL 34109
                                           (P) 239.593.7900 (F) 239.593.7909
                                           todd@naples.law
                                           kelsey@naples.law
                                           victor@naples.law
                                           nancy@naples.law
                                           victoria@naples.law




                                     18
